Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.
Marina Sweet Shop, Inc.,

Respondent.

Docket No. C-13-842

FDA Docket No. FDA-2013-H-0650
Decision No. CR2857

Date: July 17, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an administrative comp!

laint (Complaint)

against Respondent, Marina Sweet Shop, Inc., that alleges facts and legal authority
sufficient to justify imposing a $2,000 civil money penalty. Respondent did not timely
answer the Complaint, nor did Respondent request an extension of time within which to

file an answer. Therefore, I enter a default judgment against Respon
civil money penalty of $2,000.

CTP began this case by filing a copy of the Complaint with the Food

lent and assess a

and Drug

Administration’s (FDA) Division of Dockets Management and serving the Complaint on

Respondent. The Complaint alleges that, on two separate occasions,
unlawfully sold a tobacco product to a minor and failed to verify that

Respondent
the purchaser of the

tobacco product was of sufficient age, and on one of those occasions also unlawfully sold

an individual cigarette, thereby violating the Federal Food, Drug, and

Cosmetic Act

(Act), codified at 21 U.S.C. §§ 301-399d, and its implementing regulations found at 21

C.F.R. Part 1140. CTP seeks a civil monetary penalty of $2,000 for t

ese violations.
On June 5, 2013, CTP served the Complaint on Respondent by United Parcel Service,
pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and accompanying cover letter,
CTP explained that, within 30 days, Respondent should pay the penalty, file an answer,
or request an extension of time within which to file an answer. CTP warned Respondent
that, if it failed to take one of these actions within 30 days, an Administrative Law Judge
could issue an initial decision by default ordering Respondent to pay the full amount of
the proposed penalty, pursuant to 21 C.F.R. § 17.11.

Respondent has not filed an answer within the time provided by regulation or timely
requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1am required to “assume the
facts alleged in the complaint to be true[] and, if such facts establish liability under [the
Act],” issue an initial decision by default and impose a civil monetary penalty.
Accordingly, I must determine whether the allegations in the Complaint establish
violations of the Act.

Specifically, CTP alleges that:

e Respondent owns Marina Sweet Shop, an establishment that sells tobacco
products and is located at 202 Washington Place, Passaic, New Jersey 07055.
Complaint 3.

¢ On December 1, 2012, an FDA-commissioned inspector observed two violations
at Marina Sweet Shop. First, “a person younger than 18 years of age was able to
purchase a package of Newport Box cigarettes . . . at approximately 3:05 PM
ET[.]” The inspector also noted that “the minor’s identification was not verified
before the [December 1, 2012,] sale... .” Complaint § 10.

e ‘“[O]n December 5, 2012, CTP issued a Notice of Compliance Check Inspection”
informing Respondent that, on December 1, 2012, an inspector had visited and
observed a minor enter the establishment and purchase a tobacco product at
approximately 3:03 PM. The Notice warned “that other potential violations of
federal tobacco law may have been observed,” and, if violations had occurred,
FDA could notify Respondent further. Complaint § 10.

¢ “[OJn January 3, 2013, CTP issued a Warning Letter to Marina’s""!Sweet Shop.”
The letter informed Respondent of the violations the FDA-commissioned
inspector had observed on December 1, 2012, and explained that FDA could
initiate a civil money penalty or other regulatory action if Respondent failed to

' The caption of the Complaint names Respondent as Marina Sweet Shop. Evidently, the
references to “Marina’s Sweet Shop” are typographical errors in the body of the
Complaint, and I can infer that they refer to Respondent Marina Sweet Shop.
correct the violations. Moreover, CTP explained that the Warning Letter was not
intended to provide an exhaustive list of violations and that Marina’s Sweet Shop
was responsible for complying with the law. Complaint § 10.

e Respondent responded in writing to the Warning Letter on January 28, 2013.
Respondent explained “that the establishment had trained its employees on the
tules and regulations regarding the sale of tobacco products, including what types
of identification are acceptable for age-verification purposes.” Respondent also
assured “that the establishment’s employees would be checking identification of
tobacco purchasers under the age of 27.” Complaint § 11.

¢ On March 27, 2013, CTP acknowledged that it had received Respondent’s
response. CTP also reminded Respondent that it had a continuing duty to comply
with the law. Complaint § 11.

e During a following inspection, FDA-commissioned inspectors documented three
additional violations. First, in violation of 21 C.F.R. § 1140.14(a), “a person
younger than 18 years of age was able to purchase an individual cigarette on April
13, 2013, at approximately 12:57 PM[.]” Second, in violation of 21 C.F.R.

§ 1140.14(b)(1), “the minor’s identification was not verified before the [April 13,
2013,] sale... .” Finally, the inspectors cited Respondent for “[s]elling individual
cigarettes,” during the two-part inspection conducted on April 13 and April 23,
2013, in violation of 21 C.F.R. § 1140.14(d). Complaint § 1.

Taking these facts as true, I must find, pursuant to 21 C.F.R. § 17.11(a), that Respondent
is liable under the Act. The Act prohibits misbranding of a tobacco product. 21 U.S.C. §
331(k). A tobacco product is misbranded if sold or distributed in violation of regulations
issued under section 906(d) of the Act, codified at 21 U.S.C. § 387f(d). 21 U.S.C. §
387c(a)(7)(B); 21 C.F.R § 1140.1(b). Those regulations prohibit the sale of “cigarettes or
smokeless tobacco to any person younger than 18 years of age[.]” 21 C.F.R. §
1140.14(a). Those regulations also require a retailer to “verify by means of photographic
identification containing the bearer’s date of birth that no person purchasing the [tobacco]
product is younger than 18 years of age[.]” 21 C.F.R. § 1140.14(b)(1). Finally, the
regulations prohibit retailers from opening a cigarette or smokeless tobacco package “‘to
sell or distribute individual cigarettes ....” 21 C.F.R. § 1140.14(d).

Here, Respondent violated 21 C.F.R. § 1140.14(a) and (b)(1) on two separate occasions.
First, on December 1, 2012, Respondent unlawfully sold a tobacco product to a minor
without verifying that the purchaser was not younger than 18 years of age, in violation of
21 C.F.R. § 1140.14(a) and (b)(1). Then, on April 13, 2013, Respondent again sold a
tobacco product to a minor without verifying that the minor was of sufficient age. And,
during that two-part inspection, Respondent sold an individual cigarette. Therefore,
Respondent’s actions and omissions on two separation occasions at the same retail outlet
constitute violations of law for which a civil money penalty is merited.

The regulations require me to impose a civil money penalty in the amount that is either
the maximum provided for by law or the amount sought in the Complaint, whichever is
smaller. 21 C.F.R. § 17.11(a). Respondent has committed its fifth violation within a 36-
month period, the maximum penalty for which is $5,000. 21 C.F.R. § 17.2. CTP,
however, has requested a civil money penalty in the amount of $2,000, which is the
maximum penalty for the fourth violation committed within a 24-month period.
Therefore, I impose a civil money penalty in the amount of $2,000.

/s/
Steven T. Kessel
Administrative Law Judge

